Title: To James Madison from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 April 1808
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James



My dear Madison
La Grange 8 April 1808

The only intelligence I Have derived from the last packet Are that You Have Been ill but Had Recovered Your Health, and that You Are Going to be Made a president of the United States.  My feelings on Every One of these Accounts You do Not Question.  I am Equally Sure of Your Sympathising Concern for the Cruel Loss Which Has devoted to Eternal Grief a Heart Hitherto Superior, I Can Say, to Misfortune, but Whose present Misery is Inexpressible.  I just Now Hear that the dispatches of Gl. Armstrong Will Go of to Morrow and as I Cannot be in town Before Monday, I Have Hastened to Scribble a Long Letter to Our Good President Which No doubt He Will Communicate.  I Will only Inclose Quadruplicates of former Letters to You and to Mr. Gallatin.  Permit me, My dear friend, to Entreat Your kind Interest in My behalf So that the Affairs, in which I am So Much obliged to You, May Be Brought to An immediate decision.  My Situation is Such that Any further delay Would defeat the intentions of the Givers, Your own Exertions, and My Hopes, Since a Relief Would Come too late.  Let me also Recommend Your putting Your Letter out of the Reach of European post Offices.  I So Entirely Confide in Your Friendship that I Will hardly Mix Any apologies With The Expression of My Grateful Affectionate Regard

Lafayette

